United States Court of Appeals
                     For the First Circuit


Nos. 17-2165, 17-2166, 17-2167

 IN RE: THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO
RICO, as representative for the Commonwealth of Puerto Rico; THE
  FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, as
  representative for the Puerto Rico Highways & Transportation
                           Authority,

                            Debtors.


                     PEAJE INVESTMENTS LLC,

                      Plaintiff, Appellant,

                                 v.

THE FINANCIAL OVERSIGHT AND MANAGEMENT BOARD FOR PUERTO RICO, as
    representative for the Puerto Rico Highways & Transportation
       Authority; HON. CARLOS CONTRERAS-APONTE, in his official
       capacity as Executive Director of Puerto Rico Highways &
Transportation Authority; THE FINANCIAL OVERSIGHT AND MANAGEMENT
BOARD FOR PUERTO RICO, as representative for the Commonwealth of
     Puerto Rico; HON. RICARDO ROSSELLO NEVARES, in his official
   capacity as Governor of the Commonwealth of Puerto Rico; HON.
RAUL MALDONADO GAUTIER, in his official capacity as Secretary of
     Treasury of the Commonwealth of Puerto Rico; HON. JOSE IVAN
  MARRERO ROSADO, in his official capacity as Executive Director
 of the Office of Management & Budget; PUERTO RICO FISCAL AGENCY
     AND FINANCIAL ADVISORY AUTHORITY; HON. GERARDO JOSE PORTELA
   FRANCO, in his official capacity as Executive Director of the
     Puerto Rico Fiscal Agency and Financial Advisory Authority,

                     Defendants, Appellees.



                          ERRATA SHEET
     The opinion of this Court issued August 8, 2018, is amended
as follows:

     On page 17, line 29, replace "statue" with "statute."